Case: 14-41406    Document: 00513808267   Page: 1   Date Filed: 12/21/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                               No. 14-41406                          FILED
                             Summary Calendar                 December 21, 2016
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

RUBICEL CARDENAS-MENDOZA, also known as Caesar Cardenas-
Mendoza,

                                         Defendant-Appellant

Cons. w/No. 14-41407

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

CESAR CARDENAS-MENDOZA,

                                         Defendant-Appellant



                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 2:14-CR-504-5
                          USDC No. 2:12-CR-366-1
     Case: 14-41406      Document: 00513808267         Page: 2    Date Filed: 12/21/2016


                                     No. 14-41406
                                   c/w No. 14-41407

Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Rubicel Cardenas-Mendoza has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Cardenas-Mendoza has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2